Title: To George Washington from Colonel Mordecai Gist, 30 November 1777
From: Gist, Mordecai
To: Washington, George



Sir
Camp White Marsh [Pa.] 30 Nov. 1777

I have the Misfortune to be on camp Near the Quarters of General Maxwell and have no good Water convenient except at his house.
I endeavoured first by virtue of an order and since by personal Application to obtain some water for my own use, which contrary to the principles of politeness was refused to me.
You will pardon me sir for troubling You on so frivolous an occasion, and permit me to observe to Your Excellency that the Service must prove disgustful to Gentlemen where their Officers deprive them of

the common rights and privileges of Mankind. I have the honor to be with due Respect Yr Mo. Obdt H. Servt

M. Gist

